Title: From Benjamin Franklin to Thomas Barclay, 4 February 1782
From: Franklin, Benjamin
To: Barclay, Thomas


Sir,
Passy, Feb. 4. 1782.
The Loss of the Transports that accompany’d the Fleet of Mr. de Guichen has made it necessary for this Government to take up others; and I have been desired to provide if possible Ships to take the Stores assembled at Brest for the use of our States which will amount to 1000 Tons. I purpose writing by Wednesday’s Post to Nantes & L’Orient, to learn if any Vessels are to be had there, and upon what Terms, and I hope the affair you are at present engaged in, will be so far finish’d as to permit your being here to agree for them, and take Care of the Embarcation.
By my last Letter from Mr. Morris, a fresh Purchase is ordered if we can find the Money, that will amount to near two millions, and is committed to the Care of yourself and Mr. Ridley. I am not yet sure of obtaining what may be necessary to pay for the whole, but a previous Consultation may be useful. I am persuaded therefore that you will return as soon as can be with Convenience.
I have the honour to be, Sir,
Honble. Mr. Barclay. Conl. Gl.
